          MEMO
          Case     ENDORSED Document 17 Filed 11/13/20 Page 1 of 1
               1:20-cr-00585-ALC
                                     U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    October 29, 2020

BY ECF

The Honorable Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York                                                     11/13/20
40 Foley Square
New York, New York 10007

       Re:    United States v. Ronald Romano, 20 Cr. 585 (ALC)

Dear Judge Carter:

         The Government respectfully writes, with the consent of the above-referenced defendant’s
counsel, to request an exclusion of time from Speedy Trial Act calculations. On October 27, 2020,
a grand jury in this District returned Indictment 20 Cr. 585 (ALC). Your Honor has scheduled an
initial pretrial conference for November 16, 2020, at 10:00 a.m. With the consent of defense
counsel, the Government requests that time be prospectively excluded under the Speedy Trial Act,
18 U.S.C. § 3161(h)(7)(A), until November 16, 2020. The exclusion of time will enable the
Government to commence the production of discovery.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney for the
                                                    Southern District of New York


                                                By: __________________________
                                                    Nicholas W. Chiuchiolo
                                                    Timothy V. Capozzi
                                                    Assistant United States Attorneys
                                                    (212) 637-1247 / 2404
                                      The application is GRANTED. Time excluded.
cc: Mark Macron, Esq.                 So Ordered.

                                                                                                10/29/20
